The bill in this case was filed on the 7th day of August, 1895, in the city court of Birmingham, Alabama, by D. D. Richardson against the Pioneer Sayings & Loan Company and George M. Morrow, sheriff of Jefferson county, and had for its object the enjoining of the defendants from entering upon the tract of land described in the bill, or interfering with the crop thereon. The city court on final hearing dissolved the injunction and dismissed the bill. Prom this final decree the appeal is taken. Decree affirmed.
Opinion
Per Curiam.